Citation Nr: 0100689	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether the reduction of a 30 percent rating to 10 
percent for migraine headaches was proper.

2.  Whether the reduction of a 30 percent rating to 10 
percent for residuals of a left eye injury was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 12, 1991, to 
February 12, 1995.  He also had four years, one month, and 
twenty days of active service prior to November 12, 1991.  

By rating determination dated in September 1997, the RO 
proposed the reduction of 30 percent disability evaluations 
for migraine headaches and residuals of an eye injury which 
had been in effect since February 13, 1995.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
November 1997 rating decision by the RO which reduced the 
disability evaluations for each service-connected disability 
to 10 percent, effective from February 1, 1998.


FINDINGS OF FACT

1.  At the time of the rating reduction, the service-
connected migraine headaches were manifested by pain and 
dizziness, with prostrating problems that occurred as often 
as once a month, including nausea and vomiting.

2.  At the time of the rating reduction, the service-
connected eye disability was manifested by a defect of the 
iris with pain, light sensitivity, decreased sensation, and a 
periodic need for rest; corrected visual acuity in the left 
eye was 20/20 or better.  



CONCLUSIONS OF LAW

1.  Reduction of a 30 percent rating for service-connected 
migraine headaches by a November 1997 rating decision was not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105, 4.1, 4.2, 4.7, 4.13, 4.124a, Diagnostic Code 8100 
(1997).

2.  Reduction of a 30 percent rating for service-connected 
left eye disability by a November 1997 rating decision was 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105, 4.1, 4.2, 4.7, 4.13, 4.84a, Diagnostic Code 6009 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for migraine headaches and residuals of 
left eye injury were granted by rating action dated in June 
1995 and each disorder was assigned a 30 percent disability 
evaluation.  As noted previously, these service-connected 
disorders were each reduced to 10 percent by rating action 
dated in November 1997, effective from February 1, 1998.

The veteran asserts that the symptoms associated with his 
service-connected migraine headaches and residuals of left 
eye injury had not improved when the RO took action to reduce 
the ratings to the 10 percent level.  For the reasons that 
follow, the Board agrees that the veteran continued to 
experience the symptoms on which the original ratings were 
based.  Consequently, restoration of the 30 percent ratings 
is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1997).

The burden is on VA ". . . to establish, by a preponderance 
of the evidence. . . that a rating reduction was warranted."  
Brown v. Brown, 5 Vet.App. 413, 421 (1993)  Several general 
VA regulations are applicable to all rating reductions.  Id.  
Specifically, 38 C.F.R. § 4.1 states that "[i]t is . . . 
essential, both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history."  Similarly, 38 C.F.R. § 4.2 establishes that 
"[i]t is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."  These 
provisions impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon 
review of the entire history of the veteran's disability.  
See Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  
Furthermore, 38 C.F.R. § 4.13 provides:  "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the condition, 
for better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms."

Migraine Headaches

The veteran's headaches have been rated under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100 pertaining to 
migraine headaches.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent disability 
rating is warranted when there are characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Diagnostic 
Code 8100.

The veteran underwent a VA examination for compensation 
purposes in June 1995 and related that he had experienced 
headaches beginning suddenly in December 1994.  He described 
the onset as a tingling in his right arm, a feeling of 
lightheadedness, mental fogginess, a panic sensation, and 
floaters in both eyes which persisted for one to one-and-a-
half hours, followed by a lightening bolt sensation with 
severe pounding and throbbing pain in the left side of his 
head.  He related that he then developed sweating, nausea, 
and sensitivity to sounds and light such that he became 
unable to do anything.  The appellant said that the right 
side of his head became involved after about two or three 
hours, and that there was an additional two or three hours of 
pain before the gradual resolution of symptoms.  He stated 
that his problems occurred about every eight days, that he 
was being treated with Propanolol and pain-relieving 
medicines, and that his headaches continued, but were less 
severe than they were prior to treatment.  Following 
neurologic examination, the examiner opined that the 
veteran's headaches were migraine with aura.  

The veteran was afforded a VA examination in August 1997 and 
related that his migraines were anticipated by a feeling of 
numbness, tingling and stress in both shoulders.  He said 
that such feelings were followed by a headache which was 
predominantly right sided associated with anxiety, nausea and 
a need to be in a dark room.  The appellant indicated that he 
was not taking any specific medication for prevention or 
treatment of his headaches.  Following neurologic evaluation, 
it was the examiner's opinion that the veteran's history of 
headache was consistent with migraine with aura, occurring on 
an infrequent basis, but more frequently with stress.  It was 
noted that he averaged about one headache in two weeks.  

J. M. Cole, M.D., indicated in statement dated in October 
1997 that the veteran had first been seen by him in September 
1997 with complaints of migraine headaches.  It was reported 
that the appellant described classic migraines with visual 
changes, as well tingling in his left arm followed by a 
right-sided headache about one or two hours later associated 
with photophobia.  The physician noted that the veteran had 
been on multiple medications in the past, and that it was 
currently felt that prophylactic beta blockers and a fairly 
high dose of Motrin were beneficial, as well as Imitrex 
tablets when he had a breakthrough migraine.  

The veteran's spouse wrote in October 1997 that, when his 
migraines struck, it made life very difficult for the family 
because the veteran could not stand to hear any noise, could 
not be touched or bear any movement and had to be in total 
silence and complete darkness.  She said that his migraines 
had gotten worse over the previous year, with greater 
frequency, and that he became a virtual invalid when they 
came on.  She related that he had been passed over for 
promotions at his job because of headache-related illness.  

A statement dated in October 1997 was submitted by the 
assistant store manager where the veteran worked.  The 
manager indicated that the veteran was confronted about 
declining performance, and that he stated that his recurrent 
migraine headaches had been bothering him.  It was noted that 
there had been a steady decline in his attendance and 
productivity which was affecting his career.  

A medical report dated in November 1997 was received from R. 
A. Ringel, M.D., who noted the veteran's history of migraine 
headaches and stated that the veteran was treated with 
Propranolol with partial relief, but that later in the day 
this medication became ineffective.  It was reported that he 
had used Butalbital, caffeine preparations, non-steroidal 
anti-inflammatory drugs such as Indocin, and was currently 
using 50 milligrams of Imitrex daily. 

The veteran presented testimony upon personal hearings in 
April 1999 and before a member of the Board in September 2000 
to the effect that he had had severe headaches which caused 
him to go to bed at times.  He stated that they were not 
significantly alleviated by multiple medications or treatment 
regimens which had been tried over the years, and that they 
had caused him to fail an entire semester of school due to 
frequent flare-ups every three to four days.  The veteran 
testified that his headaches lasted from 13 to 14 hours at a 
time and that he missed seven to eight days a month from work 
even on his part-time schedule.  He said that his migraines 
had not improved and were accompanied by severe nausea, 
projectile vomiting, and extreme light and noise sensitivity.

The record reflects that, at the time of the June 1995 rating 
action, which assigned a 30 percent evaluation for the 
service-connected migraine headaches, the veteran described 
the onset of a severe pounding and throbbing headache pain 
with sweating, nausea, and sensitivity to sound and light 
which lasted for hours at a time and occurred about every 
eight days.  As noted above, at the time of the rating 
reduction, the veteran continued to experience similar 
symptomatology.  It was noted at that time that he averaged 
one headache every two weeks unless stress brought them on 
more frequently.  Subsequently received were statements from 
the veteran, his wife and private practitioners attesting to 
a pattern of severe headache symptomatology of greater 
frequency, characterized by nausea, vomiting, dizziness, and 
visual changes, for which he sought bed rest at times, and 
lost time from school and work as a result thereof.  It was 
specifically noted that his headaches, when full blown, 
became completely incapacitating.  Such evidence suggests 
that the veteran continued to experience what amounted to 
prostrating attacks at least once a month.  His problems with 
nausea, vomiting, severe photophobia, etc., including the 
need to go to bed, strongly suggest that he was experiencing 
prostrating attacks, just as he had in 1995 when it was noted 
that he was unable to do anything when experiencing a full-
blown migraine headache.  

Given the frequency of headaches that render the veteran 
unable to perform at any level, the Board finds that the 
reduction action was not supported by a preponderance of the 
evidence, especially in light of the criteria for a 30 
percent rating.  Consequently, the Board concludes that the 
November 1997 reduction was not warranted.  

Residuals of a Left Eye Injury

The veteran's service-connected left eye disability has been 
rated in accordance with 38 C.F.R. § 4.84a, Diagnostic Code 
6009.  Such a problem is evaluated from 10 percent to 100 
percent on the basis of impairment of visual acuity or visual 
field loss, pain, rest requirements, or episodic incapacity.  
An additional 10 percent is combined during the continuance 
of active pathology.  Diagnostic Code 6009.

Corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40 (6/12).  38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (1997).

The service medical records reflect that the veteran 
sustained an injury to the left eye in August 1993 for which 
a diagnosis of traumatic mydriasis was rendered.  The veteran 
received continuing treatment and follow-up for symptoms 
which included pain and sensitivity to light.  He was 
ultimately discharged from service on the basis of eye 
disability diagnosed as unhealed injury of the left eye with 
damage to the third cranial nerve.  

The veteran was afforded a VA examination for compensation 
purposes in June 1995 and reported that he was having sharp 
pain with bright lights, or when he was outdoors or reading.  
He stated that he was using heavy amounts of Motrin everyday, 
as needed, for relief of symptoms.  The appellant related 
that he functioned much better in the dark, and needed to 
wear dark sunglasses when outdoors.  

Ocular examination revealed findings which included 
uncorrected visual acuity of 20/20 distant vision in both 
eyes.  There was no pupillary defect noted in either eye.  
Extraocular movements were full to all fields of gaze.  
Confrontational fields were full to counting fingers in the 
four peripheral quadrants.  The external examination was 
unremarkable.  Intraocular pressures were 9 millimeter (mm) 
of Mercury in the right eye and 11 mm in the left eye.  Slit 
lamp examination of the left eye revealed a small pupillary 
sphincter tear as well as a transillumination defect just 
inferolateral to the tear.  It was reported that the veteran 
expressed a strong preference not to have his eyes dilated, 
and that he carried some ocular notes with him that indicated 
that he was dilated as recently as August 1994, at which time 
he was found to have a cup to disc ratio of 0.2.  It was 
noted that he also had some punched out chorioretinal 
scarring of the left eye.  The macula and vessels were 
normal.  Diagnoses included traumatic sphincter tear, left 
eye and history of angle recession noted upon previous 
examination.  The examiner commented that the veteran's 
history was remarkable for an episode of blunt trauma two 
years earlier resulting in a traumatic sphincter tear in the 
left eye to which he attributed extreme photophobia.  It was 
noted that, interestingly, the veteran's anisocoria from the 
sphincter tear was not terribly significant.  It was added 
that, from an angle recession standpoint, the veteran had 
excellent visual acuity and excellent intraocular pressure.  
The examiner related that with a cup to disc ration of 0.2, 
"I am not impressed with any significant glaucomatous damage 
at this point."  

Upon VA neurologic examination in August 1997, it was 
observed that the cranial nerves showed a slight anisocoria 
with the left pupil slightly larger than the right.  Both 
pupils reacted directly and consensually to light.  Ocular 
motility and visual fields were full.  The optic fundus 
revealed a slight pallor of the left optic disc as compared 
to the right.  It was reported that visual acuity was normal.  

The veteran was afforded a vision examination in August 1997 
where it was noted that he gave a history of damage to the 
iris of the left eye after being shot in that eye with a 
stream of water three years earlier, while serving in the 
Coast Guard.  He related that the left eye throbbed 
occasionally after several hours of working.  

Upon examination, uncorrected and corrected near and far 
visual acuity in the left eye was 20/20 and 20/15, 
respectively.  It was reported that he had no diplopia or 
visual field defects.  The external eye examination was 
within normal limits.  Extraocular motility was full and the 
pupils were briskly reactive from 4 mm to 2 mm without 
evidence of pupillary defect.  Applanation tonometry was 13 
in the right eye and 10 on the left.  On slit lamp 
examination, it was reported that the veteran's lids and 
lashes showed no debris.  There was no injection of the 
conjunctiva.  The cornea was clear, and the anterior chamber 
was deep and quiet in both eyes.  The left eye showed a 
transillumination defect at 5 o'clock.  The lens of each eye 
was clear and without cortical or other cataracts.  On fundus 
examination, it was noted that the appellant's cupped disc 
ration was 0.3.  The macula, vessels and periphery were all 
within normal limits.  An impression of iris defect, left 
eye, secondary to trauma was made.  It was noted that there 
was no visual decrease, but that the veteran had problems 
with glare.  The examiner added that the veteran's eye 
problem sounded somewhat like iritis, though no objective 
findings supported that diagnosis.  

In a statement dated in October 1997, the appellant's wife 
indicated that he had a great deal of eye pain which made him 
become short tempered and irritable, and difficult to live 
with.  She related that the veteran was restricted in what he 
could do at home and at work because of eye pain, and that 
his symptoms had gotten worse in recent years.  

Clinic notes from the University of Washington Medical Center 
Ophthalmology department, dated in October 1997, were 
submitted showing complaints of photophobia, halos around 
lights, excessive tearing, and pain above the eye.  Findings 
included a deformed iris, transillumination defects, and 
chorioretinal scars.  

A medical report dated in July 1998 was received from D. W. 
Nicholson, M.D., who stated that the veteran's uncorrected 
visual acuity was 20/20-2 in the left eye.  It was noted that 
he continued to have subjective light sensitivity in the left 
eye and that this was primarily due to the dilated irregular 
pupil from the trauma he had sustained.  It was observed that 
there were tears in the pupillary border.  The anterior 
chamber was clear.  Gonioscopy of the left angle showed an 
angle recession.  Intraocular pressure in the left eye was 
10.  It was noted that he appeared to have a subjective 
decrease in sensation of the cornea of the left eye as 
compared to the right.  

The veteran testified in April 1999 and September 2000 to the 
effect that his left eye condition had worsened rather than 
improved, and caused a constant throbbing pain and cramping.  
He said that he had seen up to five ophthalmologists who had 
told him that the damage was permanent and that nothing could 
be done for the left eye.  He stated that his only remedy was 
sunglasses, which did not help much, and a 3000+ milligram 
dosage of Motrin per day.  He related that it was almost 
impossible to drive at night because of oncoming car lights, 
and that going from dark into light caused contraction of the 
left eye muscles which in turn caused pain.  The appellant 
testified that his cornea was numb, and that he could not 
feel when dust or sand went into the eye, which resulted in 
further irritation.  He said that he could read for only a 
couple of hours before the onset of eye cramping, and that if 
he did not rest the eye occasionally, he experienced 
excruciating pain.  

At the time of the June 1995 rating action, despite a showing 
of uncorrected visual acuity of 20/20, the veteran was 
assigned a 30 percent evaluation for residuals of left eye 
injury on basis of traumatic sphincter tear and damage to the 
cranial nerve.  He reported symptoms of extreme light 
sensitivity, and the necessity to wear dark glasses outdoors.  
Other problems included a transillumination defect as well as 
some chorioretinal scarring.  

By the time of the rating reduction, a VA examination report 
dated in August 1997 showed uncorrected distant vision of 
20/15 in the left eye without evidence of any visual field 
defect or diplopia.  Nevertheless, a transillumination defect 
was again noted and the veteran reported having problems with 
glare and some throbbing after several hours of working.  The 
veteran continued to experience pain, light sensitivity, and 
decreased sensation, and also reported that he required 
periods of rest for optimal function.  These are problems 
like those on which the 30 percent rating was originally 
based.  That he continued to have such problems is proof that 
a rating reduction was not warranted.  In other words, the 
August 1997 examination, like the previous examination did 
not indicate the degree of functional impairment due to 
problems such as pain and the need to rest, but unlike the 
earlier evaluation, this examination formed the basis for 
reducing the veteran's rating.  Interpreting the reports of 
examination in light of the whole recorded history, see 
§ 4.1, the Board finds that the entire record did not warrant 
reduction from the 30 percent rating.  Even when the veteran 
testified about his problems, he reported experiencing the 
same difficulties that bothered him earlier, when the 30 
percent rating was awarded.  Consequently, as with the 
migraine headaches question, the Board finds that the 
preponderance of the evidence does not show that a reduction 
was warranted.  Brown, supra.  



ORDER

The reduction of a 30 percent rating for migraine headaches, 
effectuated by a November 1997 rating decision, was not 
warranted; the appeal of this issue by the veteran is 
therefore granted, subject to the laws and regulations 
governing the award of monetary benefits.  

The reduction of a 30 percent rating for left eye disability, 
effectuated by a November 1997 rating decision, was not 
warranted; the appeal of this issue by the veteran is 
therefore granted, subject to the laws and regulations 
governing the award of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

